EXHIBIT 10.1
 
 
 
 
AMENDMENT TO THE SECOND AMENDED AND RESTATED
MANAGEMENT AGREEMENT
This AMENDMENT dated effective as of January 1, 2016 to the SECOND AMENDED AND
RESTATED MANAGEMENT AGREEMENT made as of the 1st day of August 2013 (the
“Management Agreement”), among CERES MANAGED FUTURES LLC, a Delaware limited
liability company (“CMF”), COMMODITY ADVISORS FUND L.P., a Delaware limited
partnership (the “Partnership”) and JE MOODY & COMPANY LLC, a Delaware limited
liability company (the “Advisor”, and together with CMF and the Partnership, the
“Parties”).
W I T N E S S E T H:
WHEREAS, CMF allocates, from time to time, a certain amount of the assets of the
Partnership to the Advisor to trade directly or through an investment in JEM
Master Fund L.P. pursuant to the Management Agreement; and
WHEREAS, effective January 1, 2016, the Advisor’s monthly fee for professional
management services is being reduced to 1/12 of 1.50% (1.50% per year); and
WHEREAS, the Parties wish to amend the Management Agreement to reflect this
change,
NOW, THEREFORE, the parties agree as follows:
1.    The text of Section 3(a) of the Management Agreement shall be deleted in
its entirety and replaced by the following:
“In consideration of and as compensation for all of the services to be rendered
by the Advisor to the Partnership under this Agreement, the Partnership shall
pay the Advisor (i) an incentive fee payable quarterly equal to 20% of New
Trading Profits (as such term is defined below) earned by the Advisor for the
Partnership and (ii) a monthly fee for professional management services equal to
1/12 of 1.50% (1.50% per year) of the month-end Net Assets of the Partnership
allocated to the Advisor (computed monthly by multiplying the Partnership’s Net
Assets allocated to the Advisor as of the last business day of each month by
1.50% and dividing the result thereof by 12). For the avoidance of doubt, the
leverage employed by the Program will have no impact on fee calculations.”


2.    The foregoing amendment shall take effect as of the 1st day of January
2016.


3.    In all other respects the Management Agreement remains unchanged and of
full force and effect.


4.    This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but all of which taken together shall constitute the
same agreement.


5.    This Amendment shall be governed by and construed in accordance with the
laws of the State of New York.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




 
 
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the day and year first above written.



 
CERES MANAGED FUTURES LLC
         
By:
/s/ Patrick T. Egan                                   
   
Patrick T. Egan
   
President & Director
         
COMMODITY ADVISORS FUND L.P.
     
By:  Ceres Managed Futures LLC, its general partner
         
By:
/s/ Patrick T. Egan                                   
   
Patrick T. Egan
   
President & Director
         
JE MOODY & COMPANY LLC
     
By:
/s/ John E Moody                                    
   
Name:  John E Moody
   
Title:  Principal


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2